Citation Nr: 1442720	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-06 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The August 2009 rating decision reopened the claim for service connection for PTSD and denied the claims for service connection for PTSD and depression.   Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2002); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir 1996).  The Board's discussion can be found below.

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board herein reopens the Veteran's claim for service connection for PTSD.  As the Veteran has previously claimed service connection for depression and it is currently on appeal, the Board finds it appropriate to apply Clemons v. Shinseki, 23 Vet. App. 1 (2009) in the context of his claim for service connection and has recharacterized that issue accordingly.  38 C.F.R. § 19.35 (2013).

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2013 videoconference hearing.  A transcript of this hearing is in the Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file also reveals VA treatment records dated through September 2012, which have been considered by the RO in the October 2012 statement of the case and the December 2012 supplemental statement of the case.

The issues of entitlement to service connection for sexual dysfunction, as secondary to an acquired psychiatric disorder, entitlement to service connection for sleep apnea, as secondary to an acquired psychiatric disorder, and entitlement to an increased evaluation in excess of 10 percent for residuals of a left foot injury with degenerative joint disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACTS

1.  In a final October 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

2.  The evidence received since the October 2006 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for PTSD.  



CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the Board's favorable decision in reopening the claim of entitlement to service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2013).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for PTSD was denied in an October 2006 rating decision.  In October 2006, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  The Board further observes that no evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the October 2006 rating decision.  Therefore, the October 2006 rating decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2013).  

In the October 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD, because the RO found that the Veteran had not presented evidence that the Veteran had been treated or diagnosed with PTSD.  

Since the Veteran's last prior final denial in October 2006, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  An April 2009 VA treatment record reflects that the Veteran was diagnosed with PTSD and major depressive disorder.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim for service connection.  Consequently, the claim for entitlement to service connection for PTSD is reopened.  


ORDER

New and material evidence has been received, and the petition to reopen the claim for entitlement to service connection for PTSD is granted, to this extent only.


REMAND

The Veteran contends that during his active duty service, he was deployed to Mogadishu, Somalia in January 1993 for six months where he witnessed the killing and dumping of the bodies of Somali citizens into an open field.  He also reports experiencing fear while on guard duty at night when Somalis entered the main compound and fired tracer rounds in front of him.  See June 2013 Board hearing transcript.  

The Board observes that the Veteran's Form DD 214 reflects deployment from March 16, 1990 to August 14, 1990, however, the Veteran explained that he had a delayed entry into service and he did not start basic training until August 1990.  Id.  The Veteran's military personnel records confirm that the Veteran was discharged from the delayed entry/enlistment program in August 1990.  The RO, in its August 2010 statement of the case, stated that the Veteran had served in Somalia during that period from March 1990 and August 1990.  As the RO relied on this information on the Form DD 214, the Board observes that verification of whether the Veteran served in Somalia may not have been completed.  On remand, the RO should perform the necessary steps to verify the Veteran's service in Somalia during 1993.  

The Board also observes that the Veteran was not afforded a VA examination to determine the etiology of any current acquired psychiatric disorder.  The Veteran asserts that, while in Somalia, he began experiencing mental health problems, including difficulty sleeping; those symptoms continued upon his return from Somalia and he used alcohol to cope.  See June 2013 Board hearing transcript.  After his discharge, the Veteran said in 1996 he received treatment for depression from his private physician.  VA treatment records reflect that since 2006, VA had provided the Veteran with psychotropic medications and later mental health treatment for his diagnosed major depressive disorder and PTSD.  As the evidence indicates that there may be a nexus between the Veteran's currently diagnosed mental health disorders and his traumatic experiences in service, a VA examination to determine the etiology of any such disorder is warranted.  38 C.F.R. § 3.159(c)(4)(i) (2013); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact all appropriate records repositories, to include the NPRC, and request verification of the Veteran's service in Somalia during 1993.  

If the Veteran's specific service in Somalia cannot be verified, then the AOJ should inquire into whether either of the Veteran's reported units, the 602nd maintenance company or the 169th maintenance battalion, were stationed in Somalia in 1993.  See June 2013 Board hearing transcript.  

All records requests and responses received must be documented in the claims file or virtual record and all pertinent follow-up should be undertaken.  

2.  The AOJ should obtain any of the Veteran's outstanding mental health treatment records that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

3.  After completing the above development, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified mental health professional to determine the nature and likely etiology of any current acquired psychiatric disorder, to include PTSD and major depressive disorder.

The claims file, including a copy of this REMAND, must be made available to the examiner for review.  

The examiner is asked to respond to the following:

a.  Does the Veteran have a current acquired psychiatric disorder?  If so, please identify each current diagnosis.

b.  For each diagnosis, is it at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder is related to any injury, disease or event during the Veteran's active duty service, to include the Veteran's reported traumatic experiences in Somalia?

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

4.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Sarah B. Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


